JUSTICE BARRY, dissenting: I agree that the amount of the maintenance award does not represent an abuse of the trial court’s discretion. Thereafter, I part company with the majority’s disposition. My colleagues have acknowledged the proper standard for review of a maintenance award; but, as I see it, they merely have substituted their judgment for that of the trial court in reversing the award here. Clearly, the standard on review is that a maintenance award, whether in gross or periodic, should not be found to constitute an abuse of the trial court’s discretion unless it is manifestly contrary to the evidence. The evidence presented to the trial court in this case which, by my view, constitutes “special circumstances” for purposes of an in-gross award includes: David’s substantial present annual income, which is more than sufficient to accommodate the modest monthly payments as ordered, particularly considering that David will enjoy the tax benefits of the award; the disparity between the parties’ share of marital property which can be alleviated by the award of maintenance in gross, thereby permitting both parties to maintain their respective standards of living without creating an undue financial burden to David; the uncertainty of Nanette’s efforts to obtain employment; David’s reduced work week and unusually extensive vacation allowance, which are matters entirely within his control; the absence of minor children; David’s current medical complaints; and, finally, the desirability of obtaining a final settlement between the parties and bringing an end to their financial bickering. While it is true that a few of the foregoing factors could cut both ways, and be construed as factors favoring periodic, reviewable maintenance, I cannot agree that the trial court’s resolution does not represent an equitable compromise between a larger periodic award of indefinite duration — i.e., subject to the trial court’s continuing jurisdiction — and the smaller, nonmodifiable monthly amount ordered to facilitate the award in gross. Further, although I cannot say based on the record that an award of periodic maintenance would not have been feasible here, I find sufficient elements of financial uncertainties, the gross disparity in property awards and earning potentials, and acrimony between the parties to justify the trial court’s decision to award maintenance in gross. Such decision was equitable under the circumstances and well within the trial court’s discretion. See In re Marriage of Rosen (1984), 126 Ill. App. 3d 766, 467 N.E.2d 962. For the foregoing reasons, I would affirm the judgment of the circuit court of Peoria County.